Exhibit 10.1









PURCHASE AND SALE AGREEMENT




Dated October 13, 2011




Effective as of February 1, 2011




by and between


Lucas Energy, Inc., as Seller,


and


Nordic Oil USA 2 LLLP, as Buyer,




 
 

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (the “Agreement”) is made this 13th day of
October, 2011, to be effective the 1st day of February, 2011, by and between
Lucas Energy, Inc., a Nevada corporation, having its principal address at 3555
Timmons Lane, Suite 1550, Houston, Texas  77027 (“Seller”) and Nordic Oil USA 2
LLLP, a Nevada limited liability partnership, having its principal address at
3887 Pacific Street, Las Vegas, Nevada  89121 (“Buyer”).  Buyer and Seller may
be referred to herein collectively as the “Parties” and individually as a
“Party.”


RECITALS:


A.           WHEREAS, Seller owns an undivided 7.56% of 100% of the working
interest in and to the oil, gas and mineral leases described on Exhibit “A”
attached hereto and made a part hereof for all purposes, which leases are
located in McKinley County, New Mexico, and which properties were acquired by
Seller from Nacogdoches Oil and Gas, Inc. (“NOGI”) in accordance with that
certain Assignment and Bill of Sale dated effective January 20, 2011;


B.           WHEREAS, Seller desires to sell, assign and convey all of its
right, title and interest in and to such working interest in and to the
herein-described oil, gas and mineral leases subject to the terms and conditions
set forth herein; and


C.           WHEREAS, Buyer desires to purchase the entirety of Seller’s right,
title and interest in and to such working interest in and to the
herein-described oil, gas and mineral leases subject to the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of their mutual promises contained herein,
Buyer and Seller agree to the purchase and sale of the working interest in and
to the herein-described oil, gas and mineral leases described below, in
accordance with the following terms and conditions:


AGREEMENT:


1. Purchase and Sale.


a. Property Being Sold.  Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey, and Buyer agrees to purchase and accept, the
Subject Property for the Purchase Price as hereinafter set forth.  Except as set
forth in Section 1(b) below, the term “Subject Property” shall mean:


i) Leaseholds.  All of Seller’s right, title and interest in and to all oil and
gas leaseholds and working interests, in and to the oil, gas and mineral leases
which are described in Exhibit “A” attached hereto and made a part hereof for
all purposes  (the “Leases”);


 
 

--------------------------------------------------------------------------------

 
ii) Rights in Production.  All of Seller’s right, title and interest in and to
all reversionary interests, backin interests, overriding royalties, production
payments, net profits interests, mineral and royalty interests in production of
oil, gas or other minerals relating to the Leases;


iii) Wells.  All of Seller’s right, title and interest in and to producing,
non-producing, shut-in oil and gas wells and any and all injection or disposal
wells located on the Leases (the “Wells”);


iv) Contract Rights.  All of Seller’s right, title and interest (if any) in or
derived from any unit agreements, orders and decisions of regulatory authorities
establishing or relating to units, unit operating agreements, drilling units,
spacing units, operating agreements, gas purchase agreements, oil purchase
agreements, gathering agreements, transportation agreements, compression
agreements, processing or treating agreements, seismic agreements, geophysical
agreements, exploration agreements, area of mutual interest agreements and any
other agreements that relate to any of the Leases or Wells to the extent such
contracts are assignable (the “Contracts”), and all deposits and contractual
rights relative to the original letter of intent between Seller and NOGI;


v) Easements.  All of Seller’s right, title and interest (if any) in and to all
rights-of-way, easements, licenses, and servitudes appurtenant to or used in
connection with the Leases and Wells (the “Easements”);


vi) Permits.  All of Seller’s right, title and interest in and to all permits
and licenses of any nature owned, held or operated in connection with operations
for the exploration and production of oil, gas or other minerals (if any) to the
extent the same are used or obtained in connection with any of the Leases,
Contracts, Easements or Wells (the “Permits”);


vii) Equipment.  All of Seller’s right, title and interest in and to all
personal property, fixtures, surface equipment, storage tanks, down-hole
equipment, casing, tubing other tubulars, pumps, pumpjacks, compressors,
metering facilities, pipelines, valves, drips, separators, dehydration
equipment, treatment facilities, electrical equipment and any other devises used
in connection with the Leases, Wells, Easements or Permits (the “Equipment”);


viii) Hydrocarbons.  All oil, gas, casinghead gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons and all other products refined or
extracted therefrom, together with all minerals produced in association with
these substances (collectively, the “Hydrocarbons”) in and under and which may
be produced and saved from or attributable to the Leases or Wells from and after
the Effective Date and all rents, issues, profits, proceeds, products, revenues
and other income from or attributable thereto; and


 
 

--------------------------------------------------------------------------------

 
ix) Data.  All papers and records (whether in written or other form) of any kind
presently in or in the future coming into the care, custody, or control of the
Seller relating to the Subject Properties including, but not limited to, the
following (if any):  land records, property title documents and records,
division orders, operations and production-related records and reports, well
information; provided, however, Buyer is not acquiring, and Seller is not
obligated to transfer to Buyer, (A) any proprietary or confidential financial
accounting or tax accounting records of Seller; or (B) any files or records
which are proprietary or confidential to Seller (the “Data”).


b. Property Not Being Sold.  The term “Subject Property” or, as the context
requires, “Subject Properties,” shall not include any and all accounts
receivable and accounts payable relating to production and activities occurring
on or relating to the Subject Properties for all periods prior to the Effective
Date.
 
c. The NOGI/SELLER Conveyance.   Seller has heretofore informed Buyer (and Buyer
hereby confirms having been so informed), that the Subject Property was acquired
by Seller pursuant to, and in accordance with, that certain Assignment and Bill
of Sale dated effective as of January 20, 2011, from NOGI, as assignor, to
Seller, as assignee (the “NOGI Assignment”).  The rights and interests in and to
the Subject Properties being sold and conveyed in accordance herewith are no
less, nor no greater, than those acquired by Seller pursuant to the NOGI
Assignment.  At and after the acquisition of the Subject Property from NOGI,
NOGI has not informed Seller of any claims, demands, assertions, allegations or
litigation concerning the McKinley County, New Mexico Leases, of which the
Subject Property is a part, nor has NOGI provided Seller with any information
concerning any environmental issues or matters which relate to those
properties.  Due to NOGI’s refusal to respond to Seller’s requests for those
types of information, Seller cannot represent or warrant that the Subject
Property is free and clear of any (i) liens created by, or imposed upon the
Subject Property by, or on account of, NOGI, (ii) litigation which concerns or
relates to the Subject Property arising out of actions or inactions of NOGI and
(iii) environmental matters or issues which may be outstanding due to NOGI’s
actions or inactions.


2. Purchase Price.  Buyer agrees to pay to Seller for the Subject Property the
sum of Four Million Dollars ($4,000,000.00) (the “Purchase Price”), adjusted in
accordance with the terms of this Agreement.  The Purchase Price shall be
payable at Closing to Seller in immediately available funds.


3. Effective Date and Closing.  Seller’s conveyance of the Subject Property to
Buyer shall be effective as of February 1, 2011, at 7:00 a.m. where the Subject
Properties are located (the “Effective Date”), but title thereof shall be
delivered at the “Closing,” which shall take place on or before October 13, 2011
(the “Closing Date”) unless extended by agreement of the Parties.


4. Representations and Warranties of Seller.  Seller hereby represents and
warrants to Buyer with respect to Seller’s interests in the Subject Property as
of the date hereof and as of the Closing, as follows:


 
 

--------------------------------------------------------------------------------

 
a. Organization and Standing.  Seller is duly organized, validly existing and in
good standing under the laws of Nevada, its state of organization, and in such
other jurisdictions necessary for the consummation of this Agreement.


b. Valid Agreement.  This Agreement constitutes the legal, valid and binding
Agreement of Seller.  At the Closing, all instruments required hereunder to be
executed and delivered by Seller shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Seller.  The
execution and delivery by Seller of this Agreement, the consummation of the
transactions set forth herein and the performance by Seller of Seller's
obligations hereunder have been duly and validly authorized and will not
violate, conflict with or result in any violation or breach of any provision of
(i) any agreement, contract, mortgage, lease, license or other instrument to
which Seller or the Subject Property is a party, or by which Seller or the
Subject Property is bound; (ii) any governmental franchise, license, permit or
authorization or any judgment or order of judicial or governmental body
applicable to Seller or Subject Property, or (iii) to the knowledge of Seller,
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Seller or the Subject Property is subject.


c. Authorization.  This Agreement has been duly authorized, executed and
delivered by Seller.  All instruments required to be delivered by Seller at the
Closing shall be duly authorized, executed and delivered by Seller.  This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.


d. Brokers.  Seller is responsible for, and will pay to various parties and in
various amounts at Closing, broker’s or finder’s fees which relate to this
transaction.


e. Liens.  On the Closing Date, Seller shall deliver the Subject Property free
and clear of any and all liens, mortgages, deeds of trusts or other encumbrances
created by, through or under Seller, other than Permitted Encumbrances.


f. Access.  To the same extent Seller has such right, at all times prior to the
Closing, Buyer and the employees and agents of Buyer shall have access to the
Subject Property at Buyer's sole risk, cost and expense during normal business
hours and subject to reasonable advanced notice to Seller and the operator of
the Subject Property.


g. No Third Party Options.  There are no agreements, options, or commitments
with, of or to any person to acquire the Subject Property that were created
during Seller’s period of ownership.  To Seller’s knowledge, there are no
agreements, options or commitments with, of or to any person to acquire the
Subject Property that were created prior to Seller’s period of ownership that
would continue to be in effect on or after the Effective Date.


 
 

--------------------------------------------------------------------------------

 
h. Preferential Rights.  The Subject Properties are not subject to any
preferential rights to purchase that were created during Seller’s period of
ownership.  To Seller’s knowledge, the Subject Properties are not subject to any
preferential rights to purchase that were created prior to Seller’s period of
ownership that would continue to be in effect on or after the Effective Date.


i. Contracts.  Exhibit “B” sets forth each Contract relating to the Subject
Properties.  With respect to each Contract, to the knowledge of Seller, (i) such
Contract is in full force and effect, (ii) there are no material violations or
breaches thereof and (iii), there are no other Contracts relating to the Subject
Property other than the Contracts identified on Exhibit “B” attached hereto and
made a part hereof for all purposes.
 
j. Disclaimers.  THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED
IN SECTION 4 ABOVE ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS
AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE.  SELLER EXPRESSLY
DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES.  WITHOUT LIMITATION
OF THE FOREGOING OR ANYTHING ELSE IN THIS AGREEMENT, THE PROPERTIES SHALL BE
CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, RELATING TO TITLE TO THE SUBJECT PROPERTIES OR
RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY
EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
BUYER SHALL HAVE INSPECTED, OR WAIVED (AND UPON CLOSING SHALL BE DEEMED TO HAVE
WAIVED) ITS RIGHT TO INSPECT, THE PROPERTIES FOR ALL PURPOSES AND SATISFIED
ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE
PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS
AND OTHER MAN MADE FIBERS, OR NATURALLY OCCURRING RADIOACTIVE MATERIALS
(“NORM”).  BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTIES,
AND EXCEPT AS OTHERWISE PROVIDED HEREIN, BUYER SHALL ACCEPT ALL OF THE SAME IN
THEIR “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS.  ALSO WITHOUT LIMITATION OF
THE FOREGOING, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER MATTERS CONTAINED IN ANY MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY
SELLER OR BY SELLER'S AGENTS OR REPRESENTATIVES.  ANY AND ALL SUCH DATA,
RECORDS, REPORTS, PROJECTIONS, INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED BY SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE
PROVIDED BUYER AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY
LIABILITY OF OR AGAINST SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE
AT BUYER'S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.
 
 
 

--------------------------------------------------------------------------------

 
k. Any representation “to Seller’s knowledge” is limited to matters within the
actual conscious awareness of William A. Sawyer, President and Chief Executive
Officer of Seller.


5. Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as of the date hereof and will represent and warrant at the Closing, as
follows:


a. Corporate Authority.  Buyer is a limited partnership organized and in good
standing under the laws of the State of Delaware, is duly qualified and in good
standing to carry on its business in the state where the Subject Property is
located and has all the requisite power and authority to enter into and perform
this Agreement and carry out the transactions contemplated under this
Agreement.  The general partner of Buyer is Princeton Research, Inc., a
Corporation duly organized and in good standing under the laws of the State of
Delaware, is duly qualified to carry on its business, and has all requisite
power and authority to enter into this Agreement.


b. Valid Agreement.  This Agreement constitutes the legal, valid and binding
Agreement of Buyer.  At the Closing, all instruments required hereunder to be
executed and delivered by Buyer shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Buyer.  The
execution and delivery by Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer's
obligations hereunder have been duly and validly authorized by all requisite
corporate action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract, mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.


c. Governmental Approvals.  Buyer shall obtain all required local, state,
federal governmental and/or agency permissions, approvals, permits, bonds and
consents, as may be required to assume Seller’s obligations and responsibilities
attributable to the Subject Property.
 

 
 
 

--------------------------------------------------------------------------------

 
d. Independent Evaluation.  Buyer is experienced and knowledgeable in the oil
and gas business.  Buyer has been advised by and has relied solely on its own
expertise and legal, tax, accounting, marketing, land, engineering,
environmental and other professional counsel concerning this transaction, the
Subject Property and value thereof.


e. Brokers.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any obligation or liability.


6. Title Matters.


a. Examination of Files and Records.  Upon execution of and pursuant to the
terms of this Agreement, Buyer shall have the right to conduct an investigation
of the status of title to the Subject Properties.  Seller will make available to
Buyer all of Seller’s Data.  Existing abstracts and title opinions, to the
extent such exist and are in the possession of Seller, will not be updated by
Seller.  Upon reasonable, advance notice from Buyer, all such Data shall be made
available at Seller’s offices during normal working hours.  Seller will also
permit Buyer to examine and copy, at Buyer's expense, such Data.  If Closing
does not occur, Buyer shall promptly return all such Data and other materials
provided by Seller to Buyer hereunder.


b. Seller is selling and conveying, and Buyer is purchasing and accepting, the
Subject Property “as is, where is, with all faults” and including any and all
title defects (if any).  In no circumstances will there be any adjustments to
the Purchase Price due to any alleged or asserted title defects or environmental
claims or assertions.


7. Covenants.


a. Seller’s Negative Covenants.  Until Closing, Seller shall not do any of the
following with regard to the Subject Property without first obtaining the prior,
written consent of Buyer:


i) Release all or any portion of a Lease, Contract or Easement; provided,
however, that a Lease may expire by its own terms, with no obligation on Seller
to renew or extend the Lease;


ii) Create a lien, security interest or other encumbrance on the Subject
Property other than a Permitted Encumbrance;


iii) Amend a Lease, Contract or Easement or enter into any new contracts which
affect the Subject Property; or


iv) Waive, comprise or settle any claim that would materially affect ownership,
operation or value of any of the Subject Property.


 
 

--------------------------------------------------------------------------------

 
b. Maintain Leases in Effect. Seller will use its commercially reasonable
efforts in the ordinary course of business to take all action necessary to keep
the Leases in force and effect until the Closing; provided, however, (i) Seller
is not the operator of the Leases and has minimal ability to cause any action to
occur which would affect the Leases, and (ii) that Seller shall not be required
to make capital expenditures to keep the Leases in effect until Closing.


8. Closing Conditions


a. Seller's Closing Conditions.  The obligation of Seller to consummate the
transactions contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:


i) Representations, Warranties and Covenants.  The (A) representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date and (B) covenants and agreements
of Buyer to be performed on or before the Closing Date in accordance with this
Agreement shall have been duly performed in all material respects.


ii) Payment of Purchase Price.  Buyer shall have paid Seller the Purchase Price
in immediately available funds in accordance with Section 2 and the adjustments
set forth in Section 9.


iii) No Action.  On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Seller or any affiliate) shall be
pending or threatened against Buyer before any governmental authority of
competent jurisdiction seeking to enjoin or restrain the consummation of this
Agreement or recover damages from Seller resulting therefrom.
 
b. Buyer's Closing Conditions.  The obligation of Buyer to consummate the
transactions contemplated hereby is subject, at the option of Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:


i) Representations, Warranties and Covenants.  The (A) representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date and (B) covenants and
agreements of Seller to be performed on or before the Closing Date
in accordance with this Agreement shall have been duly performed in all material
respects.


ii) Conveyance.  Seller shall have executed and delivered the Assignment and
Bill of Sale, the form of which is attached as Exhibit “D”, prior to or on the
Closing Date.


 
 

--------------------------------------------------------------------------------

 
iii) No Action.  On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer or any of its affiliates) shall be
pending or threatened against Seller or the Subject Property before any
governmental authority of competent jurisdiction seeking to enjoin or restrain
the consummation of this Agreement or recover damages from Buyer resulting
therefrom.


iv) No Material Adverse Change.  From the date of this Agreement to the Closing
Date, there shall not have been any material adverse change of the Subject
Property equal to ten percent (10%) of the value, when taken as a whole.


c. Right to Terminate.  Seller shall have the right to terminate this Agreement,
without liability to Buyer, if the conditions to Closing set forth in Section
8(a) are not satisfied.  Likewise, Buyer shall have the right to terminate this
Agreement, without liability to Seller, if the conditions to Closing set forth
in Section 8(b) are not satisfied.


9.       Closing.  The Closing shall be held at the offices of Seller or such
other place or method as the Parties shall mutually agree.  Seller shall provide
Buyer a draft “Closing Settlement Statement” three (3) business days prior to
Closing respecting adjustments to the Purchase Price.  At the Closing, the
following shall occur:


a.     Closing Settlement Statement.  Buyer and Seller shall agree upon a
“Closing Settlement Statement” that shall include adjustments to the Purchase
Price that are known as of the Closing Date, as follows:


i) Oil in Storage.  The Purchase Price shall be increased by the amount of the
estimated amount to be received by Buyer for Seller’s interests in the quantity
of saleable oil in storage on the Effective Date (if any), net of all applicable
taxes and net of any charges attributable to such oil that are deducted under
the contract between NOGI and the oil purchaser before remitting payment, which
estimated amount shall be corrected to the actual amount received in the Final
Settlement Statement (defined below);


ii) Operating Expenses.  The Purchase Price shall be increased by the amount of
all operating expenses (including COPAS) and non-discretionary capital
expenditures by the Seller attributable to the Subject Properties for the period
from the Effective Date to the Closing Date;


iii) Sales Revenue from Effective Date to Closing Date.  The Purchase Price
shall be decreased by the amount received by Seller for the sale or other
disposition of produced natural gas and crude oil, net of all taxes for which
Seller was not reimbursed, for the period from the Effective Date to the Closing
Date;


 
 

--------------------------------------------------------------------------------

 
iv) Taxes.  The Purchase Price shall be adjusted downward for estimated
production, ad valorem or property taxes for production periods prior to the
Effective Date on a pro-rata basis determined for Seller and Buyer by the length
of ownership during the production taxing period divided by the production
taxing period.  Upon such adjustment, Buyer shall assume and be responsible for
all such tax periods and shall indemnify and hold Seller harmless from any
claims, losses, expenses and damages arising from same.  Should Seller receive a
tax statement for the Subject Properties following the Closing Date that relates
to production periods prior to the Effective Date, Seller shall forward any such
statements to Buyer and Buyer shall pay and advise the taxing authority of the
change in ownership to Buyer.


b. Execution and Delivery of Documents and Instruments.  The Parties shall
execute, acknowledge and deliver the following:


i) an Assignment and Bill of Sale in the form attached hereto as Exhibit “C”
that shall expressly contain no warranty of title to be given by Seller (the
“Assignment”); and


ii) letters-in-lieu of transfer orders, and other instruments conveying title to
the Subject Property and the production therefrom to Buyer.


c. Payment of Purchase Price.  Buyer shall deliver the Purchase Price to Seller
by wire transfer.  The Purchase Price excludes any sales taxes or other taxes in
connection with the sale of property pursuant to this Agreement.  If a
determination is ever made that a sales tax or other transfer tax applies, Buyer
shall be liable for such tax.  Buyer shall also be liable for any applicable
conveyance, transfer and recording fees, and real estate transfer stamps or
taxes imposed on any transfer of property pursuant to this Agreement.


d. Delivery of Data.  Seller shall deliver the Data (as defined above) to Buyer
at Closing or within a reasonable time thereafter, due consideration being given
for the time
to copy and deliver such Data.  To the extent transferable, the Seller shall
transfer possession of all Data (as located by Seller) to the Buyer on the
Closing Date.


e. Delivery of Possession.  Seller shall deliver exclusive possession of the
Subject Property to Buyer.


f. Recording.  Buyer shall record and file the Assignment and other instruments
at its cost.  Any sales, use or transfer tax relative to such recording shall be
the responsibility of Seller.


10.       Post-Closing Covenants.


 
 

--------------------------------------------------------------------------------

 
a. Costs and Revenues After Effective Date.  Except as otherwise provided
herein, Seller shall be responsible for the payment of all costs, liabilities
and expenses incurred in the ownership and operation of the Subject Property
prior to the Effective Date and not yet paid or satisfied.  Except as otherwise
provided herein, Buyer shall be responsible for payment  (at Closing or
thereafter if not reflected on the Preliminary Closing Settlement Statement) of
all costs, liabilities and expenses incurred in the ownership and operation of
the Subject Property after the Effective Date to the Closing Date.  Such costs,
liabilities and expenses shall include any necessary and reasonable expenses
incurred by Seller in the operation, protection or maintenance of the Subject
Property.  All Hydrocarbons produced from the Subject Property prior to the
Effective Date, all oil stock balances held in the tanks as of the Effective
Date, and all proceeds from the sale thereof shall be the property of
Seller.  All Hydrocarbons produced after the Effective Date shall be the
property of Buyer.  Seller shall remit production proceeds, if any, received by
Seller from the sale of Hydrocarbons belonging to Buyer, less expenses which
Buyer is responsible for paying pursuant to this section, to Buyer promptly upon
receipt.  To the extent possible, adjustments shall be made to the Purchase
Price to account for such costs and revenues in the Preliminary Settlement
Closing Statement or if not liquidated by such date, they shall be addressed in
the Final Settlement Statement.


b. Final Settlement Statement.  Not more than ninety (90) days after the
Closing, Seller shall prepare and deliver to Buyer, in accordance with this
Agreement, a Final Settlement Statement setting forth each adjustment or payment
which was not finally determined as of the Closing and showing the calculation
of such adjustments.  As soon as practicable after receipt of the Final
Settlement Statement, Buyer shall deliver to Seller a written report containing
any changes which Buyer proposes be made to the Final Settlement Statement.  The
Parties shall agree with respect to the amounts due pursuant to such
post-Closing adjustments no later than one hundred twenty (120) days after the
Closing.  The date upon which such agreement is reached or upon which the Final
Purchase Price is established shall be called the “Final Settlement Date”.  In
the event that (1) the Final Purchase Price is more than the amount paid to
Seller at Closing, Buyer shall pay to Seller in immediately available funds the
amount of such difference, or (2) the Final Purchase Price is less than the
amount paid to Seller at Closing, Seller shall pay to Buyer in immediately
available funds the amount of such difference.  Payment by Buyer or Seller shall
be made within five (5) business days of the Final Settlement
Date.  Notwithstanding anything to the contrary in Section 10(a), (b) or (c), in
no event shall Seller be responsible for paying any Losses for which Buyer is
obligated to indemnify Seller under Section 10(e) and in no event shall any
reduction be made to the Purchase Price for any Losses for which Buyer is
obligated to indemnify Seller under Section 10(e).


c. Additional Payments Received.  After the Final Settlement Date, each Party
covenants and agrees that it will hold and promptly transfer and deliver to the
rightful Party, from time to time as and when received by it, any cash, checks
with appropriate endorsements (using its reasonable efforts not to convert such
checks into cash), or other property that it may receive which properly belongs
to the other Party, and will account to the other Party for all such receipts.


 
 

--------------------------------------------------------------------------------

 
d. Assumption of Obligations.  The Buyer understands and agrees that the Subject
Property is subject to all existing Contracts relating to the Subject
Property.  Except as otherwise provided herein, the Buyer shall assume and be
responsible for any obligations arising from ownership and operation of the
Subject Properties on and after the Effective Date; except as otherwise provided
herein, the Seller shall retain and be responsible for any obligations arising
from ownership or operation of the Subject Properties prior to the Effective
Date.  From and after the Effective Date, Buyer assumes, will be bound by, and
agrees to perform all express and implied covenants and obligations of Seller
relating to the Subject Property, whether arising under (i) the Leases, prior
assignments of the Leases, the Contracts, the Easements, the Permits or any
other contractually-binding arrangements to which the Subject Property (or any
component thereof) may be subject and which will be binding on Buyer and/or the
Subject Property (or any component thereof) after the Closing or (ii) any
applicable laws, ordinances, rules and regulations of any governmental or
quasi-governmental authority having jurisdiction over the Subject
Property.  Buyer also assumes Seller’s proportionate share of the expenses and
costs of plugging and abandoning the Wells and restoration of operation sites,
all in accordance with the applicable laws, regulations and contractual
provisions.  Buyer shall assume the risk of any change in the condition of the
Subject Property from the Effective Date to the Closing.

 
e. Indemnification.
 
i)           Indemnification by Buyer.  Buyer shall defend, indemnify and save
Seller and, as applicable, its directors, officers, partners, members, employees
and agents harmless from and against any and all claims, liabilities, damages,
losses, assessments, costs and expenses, including reasonable attorneys’ fees
and expenses and costs of suit (collectively, “Losses”) arising out of (A) the
breach of any representation or warranty contained in Section 5 hereof, (B) the
breach of any covenant contained in this Agreement, or (C) the ownership or
operation of the Subject Property after the Effective Date including, without
limitation, the adequate and timely payment of royalties, overriding royalties
and other burdens measured by production, payment of taxes and noncompliance
with any Environmental Laws whether the claim is for Losses suffered by Buyer or
regardless of whether the same accrued or otherwise arose before or after the
Closing.


(ii)           Indemnification by Seller.  Seller shall defend, indemnify and
save Buyer and, as applicable, its directors, officers, employees and agents,
harmless from and against any and all Losses arising out of (A) the failure by
Seller to pay any expenses relating to the Subject Property which relate to
periods prior to the Effective Date, (B) the failure by Seller to pay any taxes
relating to the Subject Property or production therefrom which relate in any way
to periods prior to the Effective Date and (C) the adequate and timely payment
of royalties, overriding royalties and other burdens measured by production
relating to periods prior to the Effective Date; provided, however, that the
obligation to indemnify Buyer under subpart (C) hereof shall terminate six (6)
months following the Closing Date.


 
 

--------------------------------------------------------------------------------

 
(iii)           THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 10(e) SHALL BE
APPLICABLE WHETHER OR NOT THE CLAIMS, LOSSES, COSTS, EXPENSES, AND DAMAGES IN
QUESTION AROSE SOLELY OR IN PART FROM (A) THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, OR OTHER FAULT OF ANY INDEMNIFIED PARTY OR (B) ANY ACTION THAT
SUBJECTS THE INDEMNIFIED PARTY TO CLAIMS PREMISED IN WHOLE OR IN PART IN STRICT
LIABILITY.


           11.           Shareholder Ratification.    Any provision contained in
this Agreement to the contrary notwithstanding, should the approval by
ratification of the shareholders of either or both of Seller and Buyer be
applicable to the Transaction contemplated hereby, the Closing described in
Section 3. hereof shall be deferred until any such ratification shall have
occurred.
 
12.           General Provisions.


a.           Further Assurances.  Seller agrees to execute any documents which
it has the authority to execute, whether before or after the Closing, to aid
Buyer in clearing or perfecting title and ownership to the Subject Property and
to facilitate the receipt of the proceeds of the sale of the production
therefrom and attributable thereto.  Buyer shall make any request for execution
of such document in writing and shall provide Seller with a copy of the
document.


b.           Entire Agreement.  This Agreement together with the Exhibits
attached hereto, shall constitute the complete agreement between the Parties
hereto and shall supersede all prior agreements, whether written or oral, and
any representations or conversations with respect to the Subject Property.


c.           Confidentiality.  If the Closing does not occur, Buyer will keep
all the information furnished by Seller to Buyer hereunder, or in contemplation
hereof, strictly confidential including without limit the Purchase Price and
other terms of this Agreement, and will not use any of such information to
Buyer's advantage or in competition with Seller, except to the extent such
information (i) was already in the public domain, not as a result of disclosure
by Buyer, (ii) was already known to Buyer, (iii) is developed by Buyer
independently from the information supplied by Seller, or (iv) is furnished to
Buyer by a third party independently of Buyer's investigation pursuant to the
transaction contemplated by this agreement.


d.           Assumption of Plugging and Abandoning Existing Wells.  Buyer
understands that there are numerous wells located on the Leases, and that
governmental authorities, lessors, and the operator(s) of the Leases, may
demand/require that various of those wells be plugged and abandoned, and that
the wellsites for such wells be cleared, cleaned up and returned to as near such
wellsites’ surface condition as is reasonably practicable.  Buyer agrees that it
is purchasing the Subject Property with knowledge of the above-described
plugging, abandonment and surface restoration obligations.


 
 

--------------------------------------------------------------------------------

 
e. Notices.  All communications required or permitted under this Agreement shall
be in writing and may be sent by e-mail and/or facsimile.  Such communication
shall be deemed made when actually received, or if mailed by registered or
certified mail, postage prepaid, addressed as set forth below, shall be deemed
made three (3) days after such mailing.  Faxes and e-mails will be deemed to be
received when reflected in the fax confirmation sheet or by e-mail confirmation
obtained by the sender.  Either Party may, by written notice to the other,
change the address for mailing such notices.



Notices to Seller:                  Lucas Energy, Inc.
3555 Timmons Lane, Suite 1550
Houston, Texas  77027
Attn:  Mr. William A. Sawyer
Fax No.  (713) 337-1510
E-Mail:  wsawyer@lucasenergy.com


Notices to Buyer:                 Nordic Oil USA 2 LLLP
3887 Pacific Street
Las Vegas, Nevada  89121
Attn:  Mr. Michael King
Fax No.  (702) 697-8944
E-Mail: mike@princetonresearch.com


f. Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their successors and assigns; provided, no
assignment or delegation by either Party shall be made without the express
consent of the other Party and if such consent is granted, no assignment or
delegation shall relieve such Party of any of its obligations hereunder.


g. Law Applicable.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, and for the purposes of any
disputes between the Parties and enforcement of the terms and provisions hereof,
the jurisdiction and venue shall be in a competent court of the State of Texas
or Federal District Court in the State of Texas.


 
 

--------------------------------------------------------------------------------

 
h. Incorporation of Exhibits.  All exhibits and schedules referred to herein are
attached hereto and are made a part hereof by this reference.


i. Expiration of Representations and Warranties.  None of the representations
and warranties contained in Sections 4 and 5 or the covenants in Section 7 shall
survive Closing, provided, however, that the representations and warranties
contained in Sections 4(a), (b), (c), and (d); and 5(a), (b), (c), (d) and (e)
shall survive the Closing for a period of one (1) year.  Except as provided
above and for any covenant or agreement which by its terms expressly terminates
as of a specific date, the covenants and agreements of the parties hereto
contained in this Agreement shall survive the Closing without contractual
limitation.


j. Headings.  The headings of the articles and sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.


k. Attorneys’ Fees.  The prevailing Party in any dispute hereunder shall be
entitled to recover its reasonable attorneys’ fees and costs.


l. Expenses.  All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred such fees, costs and
expenses.


m. Amendment and Waiver.  This Agreement may be altered, amended or waived only
by a written agreement executed by the Party to be charged.  No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.


n. Announcements.  Seller may, at its sole discretion, publicly disclose the
execution of this Agreement and the transactions contemplated hereby.  If Buyer
is required by law to make an announcement concerning this Agreement, the Seller
shall be provided


the opportunity to review and comment upon such announcement prior to the
release of such announcement.


o. Third-Party Beneficiaries.  Unless expressly stated to the contrary, no third
party is intended to have any rights, benefits or remedies under this Agreement.


p. Severance.  If any provision of this Agreement is found to be illegal or
unenforceable, the other terms of this Agreement shall remain in effect and this
Agreement shall be construed as if the illegal or unenforceable provision had
not been included.


q. Counterparts.  This Agreement may be signed in any number of counterparts and
each such counterpart shall be considered any original and an enforceable
agreement.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed below
by their duly authorized representatives.


SELLER
 
 
BUYER
LUCAS ENERGY, INC.
 
 
NORDIC OIL USA 2 LLLP, by and through its General Partner, Nordic Oil USA, Corp.
By: /s/ William A.
Sawyer                                                               
By: /s/ Michael
King                                                               
Name:  William A. Sawyer
Name:  Michael King
Title:  President & CEO
Title:     President of Nordic Oil USA, Corp.
Date: 10/13/11                                                           
Date: 10/13/11                                                               
   




   

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS


Exhibit                 Description


“A”                      Leases


“B”                      Contracts


“C”                      Form of Assignment and Bill of Sale





















 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT “B”
To the
PURCHASE AND SALE AGREEMENT
Dated October 13, 2011
by and between
Lucas Energy, Inc., as Seller,
and
Nordic Oil USA 2 LLLP, as Buyer


Contracts




(Not Applicable)




























 
 

--------------------------------------------------------------------------------

 
EXHIBIT “C”
To the
PURCHASE AND SALE AGREEMENT
Dated October 13, 2011
by and between
Lucas Energy, Inc., as Seller,
and
Nordic Oil USA 2 LLLP, as Buyer




ASSIGNMENT AND BILL OF SALE
 


 
STATE OF NEW
MEXICO                                                              §
 
COUNTY OF
MCKINLEY                                                                §
 


 
This Assignment and Bill of Sale (this “Assignment”) is from Lucas Energy, Inc.,
a Nevada corporation (“Assignor”) to Nordic Oil USA 2 LLLP, a Nevada limited
liability partnership (“Assignee”), and is effective as of 7:00 a.m. (Mountain
Time) on February 1, 2011 (the “Effective Time”).  Assignor and Assignee may
each be referred to herein individually as a “Party” and collectively as the
“Parties”.
 
For and in consideration of the mutual promises contained herein, the benefits
to be derived by each Party, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
agree as follows:
 


 
DEFINED TERMS
 
Definitions.
 
As used herein:
 
“Affiliate” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability to direct the
management and policies of a Person through ownership of voting shares or other
equity rights, pursuant to a written agreement, or otherwise.
 
“Assets” shall mean 100% of Assignor’s right, title and interest in the assets
and properties listed in Section 2.1, without considering the percentage of such
assets and properties being conveyed to Assignee in this Assignment.
 
“Excluded Assets” shall mean
 
(I) equipment, machinery, tools, fixtures and other tangible personal property
and improvements, other than Wells, (II) inventory, including inventory of
Hydrocarbons (which are produced prior to the Effective Date), (III) any
vehicles and (IV) any office leases, buildings, warehouses and yards, and the
furniture, office equipment, computers and related peripheral equipment located
in such facilities;
 
 
 

--------------------------------------------------------------------------------

 
fee surface interests and all other surface rights and appurtenances, including
easements, servitudes, rights-of-way and surface leases;
 
presently existing contracts, agreement and instruments other than (I) the
Leases, and (II) the obligations under any contracts that directly burden the
Conveyed Interests.
 
radio towers, radio licenses and other equipment used for communications;
 
all rights to any refund of taxes or other costs or expenses borne by Assignor
or Assignor’s predecessors in interest attributable to periods prior to the
Effective Time, including amounts recoverable through audits with respect to
periods prior to the Effective Time;
 
all rights under policies of insurance held by Assignor or any of its Affiliates
and claims under such policies, and all policies of insurance issued by Assignor
and its Affiliates;
 
all guarantees, warranties and indemnities issued by Assignor or any of its
Affiliates; and
 
Assignor’s area-wide bonds, permits and licenses and other permits, licenses or
authorizations.
 
“Governmental Body” means any federal, state, local, municipal, or other
government, and any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; and any court or governmental tribunal.
 
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur extracted from hydrocarbons.
 
“Law” means all statutes, rules, regulations, ordinances, orders, and codes of
Governmental Bodies.
 
“Liabilities” shall mean any and all claims, causes of actions, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
or costs and expenses,  including any reasonable fees of attorneys, experts,
consultants, accountants, and other professional representatives and legal or
other expenses incurred in connection therewith and including liabilities,
costs, losses and damages for personal injury, illness or death, property
damage, contract claims, torts or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Body or any
other entity.
 
ASSIGNMENT OF CONVEYED INTERESTS
 
Assignment.  Assignor hereby bargains, assigns and transfers unto Assignee the
interests described below in and to the following Assets, but specifically
excluding the Excluded Assets (the “Conveyed Interests”):
 
all of Assignor’s right, title and interest, which comprises an undivided 7.56%
(out of 100%) of the rights and interests of the lessee, in, to and under the
oil and gas leases and other rights to Hydrocarbons in place that are described
on Exhibit A (collectively, the “Leases”), and the associated interest in any
and all oil, gas, water, CO2 or injection wells thereon or on lands pooled,
communitized or unitized therewith (the “Wells”);
 
an undivided 7.56% (out of 100%) of all pooled, communitized or unitized acreage
which includes all or a part of any Lease or includes any Well; and
 
the obligations under any contracts that directly burden the Conveyed Interests.
 
TO HAVE AND TO HOLD the Conveyed Interests unto Assignee, its successors and
assigns, forever, subject, however, to all the terms and conditions of this
Assignment.
 
DISCLAIMER OF WARRANTIES
 
Disclaimers.
 
(I) ASSIGNOR MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR
IMPLIED, AND (II) ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
ASSIGNOR OR ANY OF ITS AFFILIATES).
 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE
TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF
ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY
OR  RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF
THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS
PREPARED BY ASSIGNOR OR THIRD PARTIES WITH RESPECT TO THE ASSETS, AND (VII) ANY
OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO ASSIGNEE OR
ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES
OR ADVISORS IN CONNECTION WITH THIS ASSIGNMENT OR ANY DISCUSSION OR PRESENTATION
RELATING HERETO.  ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE OR
CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE CONVEYED INTERESTS IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE),
AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE  MADE SUCH INSPECTIONS AS ASSIGNEE
DEEMS APPROPRIATE.
 
 
 

--------------------------------------------------------------------------------

 
ASSIGNOR HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS
INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
ASSETS, AND NOTHING IN THIS ASSIGNMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY;  ASSIGNEE SHALL BE DEEMED TO BE TAKING THE CONVEYED
INTERESTS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION; AND ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.
 
Assignor and Assignee agree that, to the extent required by applicable Law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 3.1 are “conspicuous” disclaimers for the purpose of any
applicable Law.
 
ASSUMED OBLIGATIONS
 
Effective as of the Effective Time, Assignee hereby assumes and agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all obligations and Liabilities of the Assignor, with respect to
the Conveyed Interests which accrue after the Effective Time.

 
MISCELLANEOUS
 
5.1            Governing Law.  THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE
APPLICABLE TO SUCH DETERMINATIONS.  ALL OF THE PARTIES HERETO CONSENT TO THE
EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS FOR ANY
DISPUTE.  EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
DISPUTE.
 
5.2           Purchase and Sale Agreement.  This Assignment is subject to that
certain Purchase and Sale Agreement dated effective as of October 13, 2011
concerning the Assets and Conveyed Interests by and between Assignor and
Assignee.
 
5.3           Successors and Assigns.  This Assignment shall bind and inure to
the benefit of the Parties and their respective successors and assigns.
 
5.4           Counterparts.
 
This Assignment may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all of such
counterparts shall constitute for all purposes one agreement.
 
To facilitate recordation, there are omitted from the Exhibits to this
Assignment in certain counterparts descriptions of property located in recording
jurisdictions other than the jurisdiction in which the counterpart is to be
filed or recorded.
 
[THE NEXT SUCCEEDING PAGE IS THE EXECUTION PAGE]
 
 
 

--------------------------------------------------------------------------------

 
EXECUTED on this ___ day of __________, 2011, but effective as of the Effective
Time.
 


ASSIGNOR:


LUCAS ENERGY, INC.
 
 


By:           _____________________________
Name:        William A. Sawyer
Title:           President & CEO






ASSIGNEE:


NORDIC OIL USA 2 LLLP
By and through Nordic Oil USA, Corp., its General Partner


By:           _____________________________
Name:         Michael King
Title:           President of Nordic Oil USA, Corp.






 
 

--------------------------------------------------------------------------------

 
ASSIGNOR:
 


 
STATE OF
TEXAS                                                                     §
 
COUNTY OF
HARRIS                                                                §
 


 
This Instrument was acknowledged before me on the ____ day of
__________________, 2011, by William A. Sawyer, in his capacity as the President
and Chief Executive Officer of Lucas Energy, Inc., a Nevada corporation.
 


 


 
Notary Public in and for the State of Texas
 
My Commission Expires:


_____________________
Printed Name: ____________________________
 






 
 

--------------------------------------------------------------------------------

 
ASSIGNEE:
 


 
STATE OF
TEXAS                                                                      §
 
COUNTY OF
HARRIS                                                                §
 


 
This Instrument was acknowledged before me on the ____ day of
__________________, 2011, by Michael King, in his capacity as the President of
Nordic Oil USA, Corp., a Nevada corporation and the General Partner of Nordic
Oil USA 2 LLLP, a Nevada limited liability partnership.
 


 


 
Notary Public in and for the State of Texas
 
My Commission Expires:


_____________________
Printed Name: ____________________________
 
 
 
 

--------------------------------------------------------------------------------

 